Order filed September 27, 2018




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00518-CV
                                  ____________

                      HARRIS COUNTY TEXAS, Appellant

                                        V.

       COLLINGSWORTH 2001 LIMITED PARTNERSHIP, Appellee


                On Appeal from County Civil Court at Law No. 1
                             Harris County, Texas
                       Trial Court Cause No. 1041613

                                    ORDER

      The reporter’s record was due September 21, 2018. See Tex. R. App. P. 35.1.
The record has not been filed, and we have not received a request for extension of
time to file the record.

      We order Lettie Witter, the official court reporter of County Civil Court at
Law No. 2, to file the reporter’s record by October 12, 2018.

                                 PER CURIAM